Title: From Thomas Jefferson to Joseph Alston, 23 January 1808
From: Jefferson, Thomas
To: Alston, Joseph


                  
                     Sir 
                     
                     Washington Jan. 23. 08.
                  
                  I recieved a few days ago, your favor of Dec. 26. covering the very flattering resolutions of the legislature of South Carolina, and I beg leave, through the same channel, to return the answer. it is highly consolatory to those charged with the care of the National affairs to be approved by their constituents, and to recieve assurances of their cooperation & support in whatsoever measures the interests of their country shall call for. the particular proof of their satisfaction with the course I have pursued, manifested by their desire that I should be continued in the chief magistracy, is recieved with great sensibility, and I hope the answer, founded in conscientious motives, will meet their indulgence.
                  I pray you to accept my particular acknolegements for the polite expressions of sentiment with which you have been pleased to accompany the resolutions of the legislature and to be assured of my high consideration & respect.
                  
                     Th: Jefferson 
                     
                  
               